
	

113 HR 4328 IH: Johnson-O’Malley Supplemental Indian Education Program Modernization Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4328
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Cole (for himself, Ms. McCollum, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a program to award contracts to certain tribal organizations, Indian corporations,
			 public school districts, and States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Johnson-O’Malley Supplemental Indian Education Program Modernization Act.
		2.Johnson-O’Malley Supplemental Indian Education Program Modernization ActThe Act of April 16, 1934 (commonly known as the Johnson-O'Malley Act; 25 U.S.C. 452 et seq.), is amended by adding at the end the following new section:
			
				7.Johnson-O’Malley Supplemental Indian Education Program Modernization Act
					(a)EstablishmentNotwithstanding any other provision of law, the Secretary of the Interior, acting through the
			 Assistant
			 Secretary of Indian Affairs and in conjunction with the Director of the
			 Bureau of Indian Education, shall establish a program to enter into
			 contracts with eligible entities that have or serve Indian students to
			 provide educational benefits to such Indian students.
					(b)Uses of fundsAn eligible entity that enters into a contract under subsection (a) shall use the funds available
			 under the contract to provide educational benefits to Indian students, by—
						(1)carrying out programs or expanding programs in existence before the contract period that provide—
							(A)remedial instruction, counseling, and cultural programs;
							(B)selected courses related to the academic and professional disciplines of science, technology,
			 engineering, and mathematics;
							(C)important needs, such as school supplies and items that enable recipients to participate in
			 curricular and extra-curricular programs; and
							(D)program activities that were available to Indian students under contracts entered into under this
			 Act before October 1, 2012;
							(2)the establishment of targeted and culturally sensitive dropout prevention activities; and
						(3)the purchase of equipment to facilitate training for professional trade skills and intensified
			 college preparation programs.
						(c)FundingThe Secretary shall transfer to the Bureau of Indian Education the funds necessary to carry out
			 this section.
					(d)Computation of awards
						(1)Determination of total studentsExcept as provided under paragraph (2), for the purpose of computing the amount that an eligible
			 entity may receive under a contract entered into under subsection (a) for
			 any fiscal year, the Secretary shall—
							(A)determine the number of Indian students who were in average daily attendance in the schools of the
			 public school districts served by the eligible entity, and for whom such
			 school districts provided free public education during the preceding
			 school year; and
							(B)provide a minimum of $125 per Indian student described in subparagraph (A).
							(2)Hold harmlessIn the case of an eligible entity that has or serves eligible Indian children attending a public
			 school that has been afforded supplemental services under a contract
			 entered into under this Act on or before October 1, 1995, such eligible
			 entity shall receive an amount under a contract entered into under
			 subsection (a) that is at least equal to the amount that such eligible
			 entity would have received under the contract entered into under this Act
			 on or before October 1, 1995.
						(e)Data use
						(1)In generalFor purposes of the calculation under subsection (d)(1), the Secretary shall use data for a public
			 school district from not later than the fiscal year preceding the fiscal
			 year for which the eligible entity involved is applying for a contract
			 under subsection (a).
						(2)Tribal OrganizationIn the case of a tribal organization that has been established by the Bureau of Indian Affairs on
			 or after October 1, 2012, such tribal organization, shall, for the first
			 year of operation of such organization, be based on data for the public
			 school districts served by the organization for the fiscal year for which
			 the organization is applying for a contract under subsection (a).
						(f)Geographic coverage and enhanced participationIn entering into contracts under subsection (a), the Secretary shall, to the extent practicable,
			 ensure full geographic coverage and the full participation of all
			 federally recognized tribes and school districts that have not entered
			 into a contract under this Act before fiscal year 2015.
					(g)Complementary program participantsIn entering into contracts under subsection (a), the Secretary may give preference a consortium of
			 tribal organizations, to encourage as many students and professionals as
			 possible to benefit from the program established under this section,
			 including such a consortium that includes a Tribal college or university.
					(h)Annual reportThe Secretary shall include in the Department of the Interior fiscal year annual budget request to
			 Congress an annual assessment of the program established under this
			 section.
					(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for carrying out this section such
			 sums as may be necessary.
					(j)Definitions
						(1)Eligible entityThe term eligible entity means a—
							(A)tribal organization;
							(B)Indian Corporation;
							(C)public school district;
							(D)State; or
							(E)a consortium of tribal organizations.
							(2)ESEA termsThe terms elementary school, secondary school, and State have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
						(3)Indian studentThe term Indian student means a student who—
							(A)attends a public school district; and
							(B)is between age 3 and grade 12, and—
								(i)resides on or near an Indian reservation;
								(ii)is an enrolled member, or at least one-fourth or more degree of Indian blood descendant, of a
			 member of a federally recognized Indian tribal government eligible for
			 service by the Bureau of Indian Affairs; or
								(iii)is an Alaska Native.
								(4)Public school districtThe term public school district means a school district that—
							(A)serves public elementary schools or public secondary schools; and
							(B)has established or will establish local committees under section 5 of this Act or is using a
			 committee or Indian advisory school board described in such section 5 to
			 approve supplementary or operational support programs beneficial to Indian
			 students, including the programs described in paragraphs (1) through (3)
			 of subsection (b).
							(5)SecretaryThe term Secretary means the Secretary of the Interior.
						(6)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C.
			 1059c(b)(3)).
						(7)Tribal organizationThe term Tribal organization means any tribe, band, or community of Indians which is subject to the laws of the United States
			 relating to Indian affairs or any corporation, association, or group which
			 is organized under any of such laws including Indian Education Consortiums
			 and Tribal Colleges and Universities.
						.
		
